DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

*** This office action is responsive to Applicant’s Amendment submitted January 28, 2022 and RCE filed February 16, 2022.  Claims 1,3,5,7,10 and 16 are pending.  Claims 2,4,6,8-9,11-15, and 17-20 were cancelled.

Allowable Subject Matter
Claims 1,3,5,7,10 and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
Applicant’s amendment submitted January 28, 2022 and convincing remarks thereof have overcome the rejections in the last office action.  The references of record including Nakabayashi (2019/0013443), Asai (2008/0023815), Yoneda (2019/0143434), Yamaguchi (6,392,294), Miki (8,143,531), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed semiconductor light-emitting device, or fairly make a prima facie obvious case of the claimed semiconductor light-emitting device, as recited in base claim 1.

 					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822